Exhibit 10.6.7

 

STOCK AWARD AGREEMENT

 

(Pursuant to the EnergySolutions, Inc. 2007 Equity Incentive Plan)

 

THIS STOCK AWARD AGREEMENT (this “Agreement”) is made effective as of
                , 20     (the “Grant Date”) by and between
EnergySolutions, Inc., a Delaware corporation (with any successor, the
“Company”), and                             , a director of the Company (the
“Director”).

 

R E C I T A L S:

 

WHEREAS, the Company has adopted the EnergySolutions, Inc. 2007 Equity Incentive
Plan (the “Plan”), which Plan is incorporated herein by reference and made a
part of this Agreement. Capitalized terms not otherwise defined herein shall
have the same meanings as in the Plan; and

 

WHEREAS, the Compensation Committee of the Board (the “Committee”) has
determined that it would be in the best interests of the Company and its
stockholders to grant the stock provided for herein to the Director pursuant to
the Plan and the terms set forth herein.

 

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

 

1.             Stock Award.  Subject to the terms and conditions of the Plan and
this Agreement, the Company hereby grants to the Director           Shares (the
“Award Shares”), which shall be fully-vested as of the Grant Date.

 

2.             Form of Delivery. The Company shall issue the Award Shares
subject to this Award either in certificate form or book entry form, registered
in the name of the Director.

 

3.             No Right to Continued Service.  The granting of the Award Shares
evidenced hereby and this Agreement shall impose no obligation on the Company or
any Affiliate to continue the Service of the Director and shall not lessen or
affect any right that the Company or any Affiliate may have to terminate the
Service of such Director.

 

4.             Securities Laws/Legend on Certificates.  The Company shall issue
and deliver Award Shares only to the extent it may do so in compliance with all
applicable requirements of law, including (without limitation) the Securities
Act of 1933, as amended, the rules and regulations promulgated thereunder, state
securities laws and regulations, and the regulations of any national securities
exchange or other securities market on which the Company’s securities may then
be listed for trading.  If the Company deems it necessary to ensure that the
issuance of securities under the Plan is not required to be registered under any
applicable securities laws, each Director to whom such security would be issued
shall be required as a condition to such issuance to deliver to the Company an
agreement or certificate containing such representations, warranties and
covenants as the Company shall reasonably request in order to ensure that any
such issuance is exempt from all federal and state registration requirements.
The certificates representing the Award Shares shall be subject to such stop
transfer orders and other restrictions as the Committee may deem reasonably
advisable, and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions. The Director
agrees not to sell or otherwise disposed of any Award Shares in any manner that
would constitute a violation of any applicable securities laws, whether federal
or state.

 

--------------------------------------------------------------------------------


 

5.             Stock Retention Requirement.  In the event the Grant Date is
within two years of the commencement of the Director’s service on the Board, the
Director shall not sell, assign, transfer, pledge or otherwise hypothecate any
of the Award Shares so long as the Director serves on the Board. Certificates
representing the Award Shares will bear a restrictive legend referring to this
contractual ownership restriction if such restriction is applicable to the Award
Shares.

 

6.             Withholding.  In the event required by federal or state law, the
Company shall have the right and is hereby authorized to withhold, any
applicable withholding taxes in respect of the Award Shares, their grant or
otherwise and to take such other action as may be necessary in the opinion of
the Committee to satisfy all obligations for the payment of such withholding
taxes.

 

7.             Notices. Any notification required by the terms of this Agreement
shall be given in writing and shall be deemed effective upon personal delivery
or within three (3) days of deposit with the United States Postal Service, by
registered or certified mail, with postage and fees prepaid.  A notice shall be
addressed to the Company, Attention: General Counsel, at its principal executive
office and to the Director at the address that he or she most recently provided
to the Company.

 

8.             Entire Agreement.  This Agreement and the Plan constitute the
entire contract between the parties hereto with regard to the subject matter
hereof.  They supersede any other agreements, representations or understandings
(whether oral or written and whether express or implied) which relate to the
subject matter hereof.

 

9.             Waiver.  No waiver of any breach or condition of this Agreement
shall be deemed to be a waiver of any other or subsequent breach or condition
whether of like or different nature.

 

10.           Successors and Assigns.  The provisions of this Agreement shall
inure to the benefit of, and be binding upon, the Company and its successors and
assigns and upon the Director, the Director’s assigns and the legal
representatives, heirs and legatees of the Director’s estate, whether or not any
such person shall have become a party to this Agreement and agreed in writing to
be joined herein and be bound by the terms hereof.

 

11.           Choice of Law; Jurisdiction; Waiver of Jury Trial.  This Agreement
shall be governed by the laws of the State of New York, excluding any conflicts
or choice of law rule or principle that might otherwise refer construction or
interpretation of the Plan to the substantive law of another jurisdiction.

 

Subject to the terms of this Agreement, the parties agree that any and all
actions arising under or in respect of this Agreement shall be litigated in the
federal or state courts in Salt Lake City, Utah.  By executing and delivering
this Agreement, each party irrevocably submit to the personal jurisdiction of
such courts for itself, himself or herself and in respect of its, his or her
property with respect to such action.  Each party agrees that venue would be
proper in any of such courts, and hereby waives any objection that any such
court is an improper or inconvenient forum for the resolution of any such
action.

 

Each of the parties hereto hereby irrevocably waives all right to trial by jury
in any action, proceeding or counterclaim arising out of or relating to this
Agreement.

 

12.           Award Shares Subject to Plan.  By entering into this Agreement the
Director agrees and acknowledges that the Director has received and read a copy
of the Plan.  The Award Shares are subject to the Plan.  The terms and
provisions of the Plan as it may be amended from time to time are hereby
incorporated herein by reference.  In the event of a conflict between any term
or provision contained herein and a term or provision of the Plan, the
applicable terms and provisions of the Plan will

 

2

--------------------------------------------------------------------------------


 

govern and prevail.  The Director has had the opportunity to retain counsel, and
has read carefully, and understands, the provisions of the Plan and the
Agreement.

 

13.           Amendment.  The Committee may amend or alter this Agreement and
the Award Shares granted hereunder at any time; provided that, subject to
Articles 8, 9 and 10 of the Plan, no such amendment or alteration shall be made
without the consent of the Director if such action would materially diminish any
of the rights of the Director under this Agreement or with respect to the Award
Shares.

 

14.           Severability. The provisions of this Agreement are severable and
if any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.

 

15.           Signature in Counterparts.  This Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

 

[SIGNATURE PAGE FOLLOWS]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Stock Award Agreement
effective as of the date first written above.

 

 

 

ENERGYSOLUTIONS, INC.

 

 

 

 

 

By

 

 

 

Val John Christensen

 

 

President and Chief Executive Officer

 

 

 

 

Agreed and acknowledged as

 

of                                     , 20     :

 

 

 

 

 

Signature

 

 

 

 

 

Print Name

 

 

4

--------------------------------------------------------------------------------